DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, which read on claims 1-7 and 9-11, in the reply filed on January 19, 2022, is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The “diffuser” recited in claim(s) 4, line(s) 2, must be shown or the feature(s) canceled from the claim(s).  
The drawings fail to show “the first flowline is essentially straight” as recited in claim 2, lines 3-4.  The current drawings clearly illustrate (see fig. 1) a plurality of first flowlines (24), which have angled elbows at opposing ends. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first flowline is essentially straight” in lines 3-4; however, Applicant’s drawings (see fig. 1) clearly illustrates first flowline(s) (24), which 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it depends on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2008/01560077 (“Flanders”).
Regarding claim 1, Flanders discloses an overpressure protection apparatus, comprising:
a skid (see paragraph [0035]);
a valve (11 and/or 13) mounted on the skid;
an actuator (actuator(s) for valve(s) 11 and/or 13), wherein the actuator is linked to the valve;
a pressure sensor (54 and/or 55);

a collection tank (70) mounted on the skid;
a first flowline (flowline within which valve 11 or 13 is/are disposed) coupled to the valve and to the collection tank; and
a junction (fluid junction just downstream of inlet 1; see annotated fig. 1, below) coupled to the valve, wherein the junction is adapted for being further coupled to at least one second flowline (flowline connected to inlet 1; see annotated fig. 1, below).

    PNG
    media_image1.png
    926
    1612
    media_image1.png
    Greyscale
  
Regarding claim 5, Flanders discloses the collection tank (70) includes a degasser or a vent (valve 72).
Regarding claim 7, Flanders discloses the junction (fluid junction just downstream of inlet 1; see annotated fig. 1, above) is further adapted for being coupled to a third flowline (flowline connected to outlet 2; see annotated fig. 1, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanders, as applied to claim 1 above, in view of US4186766 (“Snyder”).
Regarding claim 2, Flanders discloses the first flowline (flow line extending between valves 61 and 62) has a flowline bore (all flowlines inherently have a flowline bore).
However, Flanders does not disclose the valve having a valve bore, and wherein a diameter of the valve bore is essentially equal to the diameter of the flowline bore, and wherein the first flowline is essentially straight.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flanders by configuring the valve to have a valve bore, wherein a diameter of the valve bore is essentially equal to the diameter of the flowline bore, and wherein the first flowline is essentially straight, as taught by Snyder, so as to have a valve, which can open quickly while being relatively inexpensive to manufacture.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flanders, as applied to claim 1 above, in view of US10174584 (“Kajaria”).
Regarding claim 4, Flanders discloses the first flowline (flowline connected upstream of tank 70 and branched from flow line disposed between valve(s) 11 and/or 13) being terminated by at the collection tank (70).
Flanders does not disclose a diffuser at the termination of the first flow line.
Kajaria teaches (see fig. 2) a first flowline (21) which terminated by a diffuser (46) and further connected to a collection tank (44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flanders by configuring the .
Allowable Subject Matter
Claim(s) 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim(s) 6, 9-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the closest prior art does not disclose or render obvious the overpressure protection apparatus wherein the hydraulic cylinder, the port, and the spring are designed to stroke the link by a distance essentially equal to the diameter of the valve bore, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claim 6, the closest prior art does not disclose or render obvious the gate valve and the hydraulic actuator are configured to fail open, in combination with the remainder limitations of the claim, base claim and any intervening claims.
Regarding claims 9-11, the closest prior art does not disclose or render obvious the overpressure protection apparatus each of the plurality of fail-open valves is coupled to the junction and to the collection tank; and wherein the controller is programmed to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2012/0227983 discloses a safety control valve, which is a hydraulically actuated fail-open gate valve.  US6640901 discloses a process module having a controller and a plurality of valves and pressure sensors therein.  US9482075 discloses a process module having a plurality of accumulator tanks and valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/HAILEY K. DO/Primary Examiner, Art Unit 3753